
	
		I
		112th CONGRESS
		2d Session
		H. R. 4740
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2012
			Mr. Hunter (for
			 himself, Mr. West,
			 Mrs. Davis of California,
			 Mr. Rigell,
			 Mr. Larsen of Washington,
			 Mr. Ryan of Ohio,
			 Mr. Wittman,
			 Mr. Turner of Ohio,
			 Mr. Heinrich, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to ensure
		  that relocation of a servicemember to serve on active duty away from the
		  servicemember’s principal residence does not prevent the servicemember from
		  refinancing a mortgage on that principal residence.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Military Homeowners Act
			 of 2012.
		2.Amendment to
			 Servicemembers Civil Relief Act
			(a)In
			 generalTitle III of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by
			 inserting after section 303 the following new section:
				
					303A.Treatment of
				relocation for active duty for purposes of mortgage refinancing
						(a)Treatment of
				absence from residence due to active duty
							(1)In
				generalSubject to paragraph (2), if, at any time that a
				servicemember who is the mortgagor under an existing mortgage does not reside
				in the residence that secures the existing mortgage because of relocation
				described in subsection (b)(1)(B), such servicemember inquires about or applies
				for a covered refinancing mortgage, such servicemember shall be considered, for
				all purposes relating to the covered refinancing mortgage, including such
				inquiry or application and eligibility for and compliance with any underwriting
				criteria and standards regarding such covered refinancing mortgage, to occupy
				the residence that secures the existing mortgage to be paid or prepaid by such
				covered refinancing mortgage as the principal residence of the servicemember
				during the period of any such relocation.
							(2)LimitationParagraph (1) shall not apply with respect
				to a servicemember at any time if, during the 5-year period preceding such
				time, the servicemember entered into a covered refinancing mortgage pursuant to
				this section.
							(b)DefinitionsIn
				this section:
							(1)Existing
				mortgageThe term existing mortgage means a mortgage
				that is secured by a 1- to 4-family residence, including a condominium or a
				share in a cooperative ownership housing association, that was the principal
				residence of a servicemember for a period that—
								(A)had a duration of
				13 consecutive months or longer; and
								(B)ended upon the relocation of the
				servicemember caused by the servicemember receiving military orders for a
				permanent change of station or to deploy with a military unit, or as an
				individual in support of a military operation, for a period of not less than 18
				months that did not allow the servicemember to continue to occupy such
				residence as a principal residence.
								(2)Covered
				refinancing mortgageThe term covered refinancing
				mortgage means any mortgage—
								(A)that is made for the purpose of paying or
				prepaying, and extinguishing, the outstanding obligations under an existing
				mortgage or mortgages; and
								(B)that is secured by the same residence that
				secured such existing mortgage or
				mortgages.
								.
			(b)Clerical
			 amendmentThe table of
			 contents for such Act is amended by inserting after the item relating to
			 section 305 the following new item:
				
					
						Sec. 303A. Treatment of relocation for
				active duty for purposes of mortgage
				refinancing.
					
					.
			
